
	

114 HRES 206 IH: Expressing support for designation of April 2015 as “National Learn to Swim Month”.
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 206
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Takai (for himself and Mr. Bridenstine) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of April 2015 as National Learn to Swim Month.
	
	
 Whereas U.S. Masters Swimming (USMS) is a 501(c)(3) nonprofit organization that represents 60,000 USMS adult members who swim with its more than 1,000 local adult swim programs across the country;
 Whereas the Centers for Disease Control and Prevention (CDC) estimates that 37 percent of adults and 21 percent of children in the United States could not save themselves if they fell in water over their heads;
 Whereas with the inability to swim affecting people’s lives in a broad spectrum of ways with direct negative implications on quality of life;
 Whereas drowning is a problem we can solve, teaching adults to swim is the central cause of the Swimming Saves Lives Foundation, the charitable arm of USMS, and its foundation partners;
 Whereas the Swimming Saves Lives Foundation makes available grants and resources to swimming programs in the United States so that they may teach potentially hundreds of adults who might not otherwise have the opportunity;
 Whereas the grants and resources are privately provided by the charitable and generous contributions of 60,000 USMS members and supporters;
 Whereas April is the ideal month for this designation as pools and other bodies of water open for the spring and summer seasons; and
 Whereas nationally, April is being recognized as Learn to Swim Month, and with the help of State governments throughout the Nation highlighting this lifesaving effort, the commendable goal of making water available for fun, fitness and health to our fellow non-swimming neighbors can be attained: Now, therefore, be it
	
 That the House of Representatives supports the designation of National Learn to Swim Month.  